ITEMID: 001-101819
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF MATVEYEV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Anatoly Kovler;Isabelle Berro-Lefèvre;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 4. The applicant was born in 1958 and lives in Syktyvkar, Komi Republic.
5. The applicant and his family were living in a wooden house owned by the municipality on the riverside in Sedkyrkeshch settlement of Syktyvkar. From 1995 the applicant had repeatedly informed the local authorities that the river was overflowing and the house was at risk of destruction.
6. In the spring of 1998 the town administration made the applicant a few offers of a temporary dwelling. However, the applicant found it unsatisfactory and refused to move. On 18 May 1998 the applicant’s house was flooded, and the applicant’s family moved to his parents’ flat.
7. On 13 July 1998 the applicant lodged a claim against the Syktyvkar town administration, seeking to be provided with a flat of a total surface area of not less than 36 sq. m. or to receive housing subsidy. He also sought compensation for pecuniary and non-pecuniary damage.
8. The first hearing was scheduled for 10 August 1998, but it did not take place due to the parties’ default in appearance. The hearing of 26 April 1999 did not take place for the same reason.
9. On 20 May 1999 the town administration requested that examination of the case be postponed until their representative returned from vacation. The applicant and his representative appeared at the hearing of 7 June 1999, which was adjourned to 21 September and then to 26 October 1999 on account of involvement of the Sedkyrkeshch settlement administration as a co-respondent and to give the applicant time to specify his claims.
10. On 26 October 1999 the Syktyvkar Town Court (“the Town Court”) partly found for the applicant and obliged the town administration to provide him with a flat. His other claims were dismissed.
11. On 7 December 1999 in a separate judgment the Town Court awarded the applicant legal expenses in the amount of 2,008 Russian roubles (RUB).
12. On 27 January 2000 the Supreme Court of the Komi Republic (“the appeal court”) overturned the judgment of 26 October 1999 on appeal and remitted the case for fresh consideration.
13. The parties did not appear at the hearing of 28 March 2000, which was adjourned to 25 September 2000. On the latter date the hearing took place and was adjourned, with the applicant having been invited to specify his claims.
14. On 26 January 2001 the trial court required that the town administration supply certain documents.
15. The hearing of 30 October 2001 did not take place as the respondent’s representative failed to appear. On 26 February and 10 October 2002 the hearings were adjourned to give the applicant time to adjust his claims for non-pecuniary damage and to resolve an unspecified motion. On 29 November 2002 the hearing was adjourned following a default in appearance of one of the lay judges sitting in the case.
16. On 22 January and 8 May 2003 the applicant challenged judge L. on account of procrastination in consideration of the case. On 16 September 2003 the case was assigned to judge N.
17. On an unspecified date the applicant renounced his claim for provision of housing, now seeking to be placed on the waiting list of persons entitled to State-funded housing subsidy, for the amount of the subsidy to be determined and to receive compensation for pecuniary and non-pecuniary damage. He also sought reimbursement of legal expenses.
18. On 2 October 2003 the court gave a new judgment in which it ordered the authorities to place the applicant on the waiting list and to determine the amount of subsidy due to him. It also granted the applicant’s pecuniary claim for RUB 12,000. The rest of his claims for pecuniary and non-pecuniary damage were dismissed. On the same date the court terminated the proceedings concerning reimbursement of legal expenses ruling that the issue had already been decided on 7 December 1999.
19. On 20 November 2003 the appeal court upheld the judgment on appeal.
20. On 25 February 2004 the Presidium of the Supreme Court of the Komi Republic quashed the judgment of 7 December 1999 which had awarded the applicant legal expenses by way of supervisory review. On 18 March 2004 the applicant learned about this decision and brought new claims for reimbursement of legal expenses.
21. On 19 March 2004 the sum of RUB 12,000 was transferred to the applicant’s bank account and the enforcement proceedings in this part were terminated.
22. The hearings of 9 and 23 April 2004, scheduled for examination of the legal expenses claim, did not take place as the applicant failed to appear.
23. On 14 May 2004 the Town Court disallowed his claim. However, this judgment was overturned on appeal, and a new hearing was required. On 16 July 2004 the Town Court granted his claim and awarded him RUB 4,433. The award was enforced on 2 September 2004.
24. On 3 February 2005 the bailiff terminated the enforcement proceedings concerning the applicant’s housing claims. It transpires from the text of the decision that on 24 November 2004 the town administration informed the bailiff service that it had determined the amount of the housing subsidy for the applicant, and on 30 December 2004 it stated that the applicant had been placed first on the shortlist of persons entitled to State housing subsidy following destruction of their homes by natural disaster. However, in a copy of the town administration’s letter to the bailiff service of 24 November 2004 obtained by the applicant the author advised that the applicant had been placed on the list of persons in need of improved housing conditions at number 4,134.
25. The applicant appealed against the decision to terminate the enforcement proceedings. His complaint was first granted by the Town Court which noted that the bailiff had not been in possession of any evidence, other than the respondent’s letters, that the in-kind awards had indeed been enforced. However, this judgment had been set aside on appeal on 28 March 2005.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
